Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of Claim(s) 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Jovanovich (US 2011/0005932) has been modified in light of applicants amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orfield (US 9041922).
Regarding claims 1 and 18-20, Orfield teaches a system for mounting a section onto a substrate comprising a fluidic handling unit comprising a baseplate (Refer to Figure 2); a fluidic inlet block (120); a fluidic outlet block (140); a pump (167) in fluidic communication with the fluidic inlet block and the fluidic outlet block; a carrier control 
Regarding claim 2, a flow cell carrier comprising a microfluidic flow cell receiving area, wherein the flow cell carrier is configured to receive and retain the fluidic handling unit.  (Refer to Figure 2)
Regarding claim 3, the flow cell carrier comprises one or more retention members, and wherein the one or more retention members are operable to fasten the fluidic handling unit to the flow cell carrier. (Refer to Figure 2)
Regarding claim 4, a bottom surface of the fluidic handling unit is configured to complementary mate with a top surface of the flow cell carrier.  (Refer to Figure 2).
Regarding claim 5, a bottom surface of the flow cell carrier is configured to complementary mate with a top surface of a receiver. (Refer to Figure 2)
Regarding claim 7, a bottom wall of the flow cell carrier has an electrical aperture, and wherein the electrical aperture is arranged to allow electrical contact between the fluidic handling unit and the receiver when the fluidic handling unit is disposed in the flow cell carrier and the flow cell carrier is disposed in the receiver.  (Refer to Figure 1)
Regarding claim 8, the fluidic handling unit comprises spring-loaded electrical contacts, and wherein the spring-loaded electrical contacts are arranged to form an electrical connection between the fluidic handling unit and the receiver when the fluidic 
Regarding claim 9, a bottom surface of the flow cell carrier is configured to complementarity mate with a top surface of the fluidic handling unit.  (Refer to Figure 2)
Regarding claim 10, the fluidic inlet block and the fluidic outlet block each comprise an open reservoir having a funnel section.  (Refer to Figure 1)
Regarding claim 11, the fluidic inlet block and the fluidic outlet block are each arranged to form a fluidic connection with a microfluidic flow cell when the microfluidic flow cell is disposed in the microfluidic flow cell receiving area and when the fluidic handling unit is disposed in the flow cell carrier. (Refer to Figures 1 and 2)
Regarding claim 15, a flow cell carrier comprising a microfluidic flow cell receiving area, wherein the flow cell carrier is attached to the fluidic handling unit.  (Refer to Figure 2)

Allowable Subject Matter
Claims 6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798